Exhibit 10.6
Intellectual Property Security Agreement
This Intellectual Property Security Agreement (this “Agreement”) is made and
entered into as of December 3, 2008, by and among National City Bank, a national
banking association (“Lender”), Youbet.com, Inc., a Delaware corporation
(“Youbet”), United Tote Company, a Montana corporation (“United Tote”), and
Youbet Services Corporation, a Delaware corporation (“Youbet Services”) (Youbet,
United Tote and Youbet Services are each individually a “Borrower” and
collectively the “Borrowers”).
W I T N E S S E T H:
WHEREAS, contemporaneously herewith, Lender is providing certain extensions of
credit, loans and other financial accommodations (the “Financial
Accommodations”) to Borrowers pursuant to that certain Loan and Security
Agreement of even date herewith by and among Lender and Borrowers (as amended or
restated from time to time, the “Loan Agreement”) and the “Other Agreements” (as
defined in the Loan Agreement) (the Loan Agreement, together with the Other
Agreements are collectively the “Loan Documents”);
WHEREAS, pursuant to the Loan Documents, Borrowers granted to Lender a first
position priority security interest and lien in and to all of Borrowers’ assets,
including, without limitation, all Intellectual Property and all other
intellectual or proprietary rights or interests of any kind, nature or
description whatsoever; and
WHEREAS, Lender is willing to provide the Financial Accommodations to Borrowers,
provided, among other things, Borrowers execute and deliver this Agreement to
Lender.
NOW, THEREFORE, in consideration of the Financial Accommodations, the mutual
promises and understandings of Borrowers and Lender set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers covenant unto and agree with Lender as follows:
1. Incorporation of Loan Agreement; Conflicts. The Loan Documents and the terms
and provisions thereof are hereby incorporated herein in their entirety by this
reference thereto. All terms in this Agreement, including the Schedules, which
have an initial capital letter where not required by the rules of grammar, and
which are not otherwise defined herein, are used herein as defined in the Loan
Agreement. In the event of any ambiguity or conflict between the terms and
conditions of this Agreement and the terms and conditions of the Loan Documents,
the terms and conditions of the Loan Agreement shall control.
2. Grant of Security Interest. To secure the full and timely payment and
performance of the Liabilities, each Borrower hereby grants and conveys to
Lender a first position priority security interest and lien in and to all of
such Borrower’s right, title and interest in and to all of its now owned or
existing and hereafter acquired or arising Intellectual Property including,
without limitation, the following (collectively the “Intellectual Property
Collateral”):
A. (i) domain names, trademarks, service marks, trademark and service mark
registrations and applications therefor, including, without limitation, the
trademarks, trademark registrations and applications listed on Schedule “A”,
(ii) renewals thereof, (iii) all income, royalties, damages and payments now or
hereafter due or payable under or with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof,
(v) all goodwill thereof, and (vi) all rights corresponding thereto throughout
the world (collectively the “Trademarks”);

 

 



--------------------------------------------------------------------------------



 



B. (i) inventions (whether patented, patentable or unpatentable and whether or
not reduced to practice), discoveries, improvements, patents, and applications
therefor, including, without limitation, the inventions and improvements claimed
in connection therewith, and the patents, and the applications listed on
Schedule “B”, (ii) renewals, reissues, divisions, continuations, allowances,
adjustments, extensions, revisions, reexaminations and continuations-in-part
thereof, (iii) all income, royalties, damages and payments now or hereafter due
or payable under or with respect thereto, including, without limitation, damages
and payments for past or future infringements thereof, (iv) the right to sue for
past, present and future infringements thereof; and (v) all rights corresponding
thereto throughout the world (collectively the “Patents”);
C. (i) works of authorship (whether published or unpublished), software,
copyrights and applications for registration, including, without limitation, the
copyright registrations and applications for registration listed on Schedule
“C”, (ii) renewals and extensions thereof, (iii) all income, royalties, damages
and payments now or hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (iv) the right to sue for past, present and future
infringements thereof, and (v) all rights corresponding thereto throughout the
world (collectively the “Copyrights”); and
D. (i) license agreements to or for all or any portion of Intellectual Property
Collateral, whether such Borrower is a licensor or licensee under any such
license agreement, (ii) renewals and restatements thereof, (iii) the right to
prepare for sale, sell and advertise for sale all “Inventory” as defined in the
Loan Agreement now or hereafter owned by such Borrower and now or hereafter
covered by such licenses, (iv) all income, royalties, damages and payments now
or hereafter due or payable under or with respect thereto, including, without
limitation, damages and payments for past or future breach or violations
thereof, and (v) all rights corresponding thereto throughout the world
(collectively the “Licenses”). Set forth on Schedule “D” is a listing of all
Licenses, except for the following Licenses used in the ordinary course of such
Borrower’s business: (the “Non-Scheduled Licenses”) (a) commercially available
off-the-shelf software license agreements, (b) tote contracts for systems,
equipment, software and services (including Enterprise Wagering Solution®
systems), and (c) agreements for the licensing of simulcasting or wagering
rights or data and handicapping products.
E. provided that the Intellectual Property Collateral shall not include Excluded
Assets.
This Agreement is made for collateral purposes only. Borrowers acknowledge and
agree that upon the occurrence and continuance of an Event of Default, and upon
written notice to Borrowers, the Intellectual Property Collateral shall be
promptly conveyed to Lender without any further action by any party, and Lender
shall have the power to use and/or sell the Intellectual Property Collateral
(subject to the terms of any Licenses). Borrowers covenant and agree to execute
and deliver to Lender all agreements, instruments, documents and other written
matter that Lender may reasonably request, in form and substance reasonably
acceptable to Lender, to perfect and maintain perfected Lender’s security
interest and lien in and to the Intellectual Property Collateral (to the extent
one can perfect by such agreements, instruments, documents or other written
materials) and to consummate the transactions contemplated by this Paragraph 2.

 

2



--------------------------------------------------------------------------------



 



3. Restrictions on Future Agreements.
A. Except as permitted by the Loan Documents, Borrowers agree that until the
Liabilities shall have been paid and satisfied in full (except for those
Liabilities which survive termination of the Loan Agreement) and the Loan
Documents have been terminated, Borrowers will not, without Lender’s prior
written consent, not to be unreasonably withheld, enter into any document,
instrument or agreement which is inconsistent with Borrowers’ obligations under
this Agreement, except as permitted by the Loan Documents. Except as permitted
by the Loan Documents and subject to each Borrowers’ reasonable business
judgment, Borrowers further agree that they will not take any action, or permit
any action to be taken by others subject to their control, including licensees,
or fail to take any action, which would affect the validity or enforcement of
the security interest granted to Lender under this Agreement.
B. Except with regard to the Non-Scheduled Licenses, each Borrower hereby
represents and warrants to the Lender that such Borrower has not granted any
license to any Person in connection with the Intellectual Property Collateral.
Each Borrower hereby covenants unto Lender that until the Liabilities shall have
been paid and satisfied in full (except for those Liabilities which survive
termination of the Loan Agreement) and the Loan Documents have been terminated,
except as expressly permitted in the Loan Documents, such Borrower shall not
grant any license to any third party in connection with the Intellectual
Property Collateral without Lender’s prior written consent, not to be
unreasonably withheld.
4. Trademarks, Patents, Copyrights and Licenses. Each Borrower represents and
warrants that the Trademarks, Patents, Copyrights and Licenses listed on
Schedules “A”, “B”, “C” and “D”, respectively, constitute all of the registered
Trademarks, Patents and Copyrights owned or used by such Borrower and the
Licenses (excluding, however, the Non-Scheduled Licenses) each such Borrower is
a party, grantor or beneficiary. If, prior to payment of the Liabilities in full
(except for those Liabilities which survive termination of the Loan Agreement),
such Borrower shall (i) file for or register any Trademarks, Patents or
Copyrights or become a party, grantor or beneficiary to any Licenses (excluding,
however, any Non-Scheduled License), or (ii) become entitled to the benefit of
any application for or registration of any Trademark, Patent, Copyright or
License (excluding, however, any Non-Scheduled License) renewal, the provisions
of Paragraph 2 above shall automatically apply thereto and such Borrower shall
provide Lender with prompt notice thereof. Borrowers hereby authorize Lender to
modify this Agreement by amending Schedules “A”, “B”, “C” and “D” to include any
future Trademarks, Patents, Copyrights and/or Licenses.
5. Royalties; Term. Each Borrower hereby agrees that the use by Lender of all
Intellectual Property Collateral after the occurrence and continuance of an
Event of Default as described above shall be without any liability for royalties
or other related charges from Lender to Borrowers. The term of the security
interest granted herein shall extend until the payment to Lender of the
Liabilities in full (except for those Liabilities which survive termination of
the Loan Agreement) and the termination of the Loan Documents.
6. Lender’s Right to Inspect. Subject to the Loan Documents, Lender shall have
the right to inspect Borrowers’ premises and to examine Borrowers’ books,
records and operations, including, without limitation, Borrowers’ quality
control processes. Upon the occurrence and continuance of an Event of Default,
Borrowers agree that Lender shall have the right to establish such additional
product or services quality controls as Lender, in its reasonable discretion,
may deem necessary to assure maintenance of the quality of products or services
provided by Borrowers under the Intellectual Property Collateral. Except as
expressly permitted in the Loan Documents, each Borrower agrees (i) not to sell
or assign its interest in, or grant any licenses under, the Intellectual
Property Collateral; (ii) to maintain the quality of any and all products
produced or services provided in connection with the Intellectual Property
Collateral consistent with the quality of said products as of the date hereof,
in Borrowers’ reasonable business judgment; and (iii) not to adversely change or
alter the quality of said products or services in any way without Lender’s prior
written consent, not to be unreasonably withheld.

 

3



--------------------------------------------------------------------------------



 



7. Nature and Termination of Lender’s Security Interest. This Agreement is made
for collateral purposes only. Except as otherwise provided in Paragraphs 3, 6
and 13 hereof, nothing contained herein shall be deemed to limit in any way
Borrowers’ right to use the Intellectual Property Collateral or to grant to
Lender any right to use the Intellectual Property Collateral prior to the
occurrence and continuance of an Event of Default. Upon payment in full in cash
of the Liabilities in accordance with the provisions of the Loan Agreement
(except for those Liabilities which survive termination of the Loan Agreement)
and the termination of the Loan Documents, the security interest granted hereby
shall automatically terminate and all rights to the Intellectual Property
Collateral shall revert to Borrowers and Lender agrees to promptly take all
actions reasonably requested by the Borrowers to evidence such release. At such
time, Lender shall authorize the filing of appropriate releases to release such
security interests in the Intellectual Property Collateral.
8. Duties of Borrowers. Borrowers shall have the duty, in its reasonable
business judgment, (i) to prosecute diligently any Trademark, Patent and
Copyright registration pending as of the date hereof or at any time hereafter,
until the Liabilities shall have been paid in full (except for those Liabilities
which survive termination of the Loan Agreement), (ii) to make applications for
registration for Trademarks, Patents and Copyrights, as appropriate, and
(iii) to preserve and maintain all Intellectual Property Collateral. Any
expenses incurred in connection with such applications shall be borne by
Borrowers. Subject to each Borrower’s reasonable business judgment, Borrowers
shall not abandon any material Intellectual Property Collateral (other than
patents expiring at the end of their statutory terms), without the consent of
Lender.
9. Lender’s Right to Sue. Upon the occurrence and continuance of an Event of
Default, Lender shall have the right, but shall in no way be obligated, to bring
suit in its own name or in the name of a Borrower to enforce the Intellectual
Property Collateral. If Lender shall commence any such suit, Borrowers shall, at
the request of Lender, do any and all acts and execute any and all instruments,
documents and agreements reasonably required by Lender to enforce such
Intellectual Property Collateral, and Borrowers shall, within thirty (30) days
of receipt of a detailed written statement setting forth such costs and
expenses, reimburse and indemnify Lender for all out-of-pocket costs, other
costs and expenses incurred by Lender in the exercise of its rights and remedies
under this Paragraph 9.
10. Waivers. Lender’s failure at any time or times hereafter to require strict
performance by Borrowers of any provision of this Agreement shall not waive,
affect or diminish any right of Lender thereafter to demand strict compliance
and performance therewith. Any suspension or waiver by Lender of an Event of
Default shall not suspend, waive or affect any other Event of Default, whether
same is prior or subsequent thereto and whether of the same or a different type.
None of the undertakings, agreements, warranties, covenants and representations
of Borrowers contained in this Agreement and no Event of Default by Borrowers
shall be deemed to have been suspended or waived by Lender unless such
suspension or waiver is in writing signed by an officer of Lender and directed
to Borrowers specifying such suspension or waiver.
11. Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

4



--------------------------------------------------------------------------------



 



12. Modification. This Agreement cannot be altered, amended or modified in any
way, except as specifically provided in Paragraph 4 hereof or by a writing
signed by the parties hereto.
13. Cumulative Remedies; Power of Attorney; Effect on Loan Agreement. All of
Lender’s rights and remedies with respect to the Intellectual Property
Collateral, whether established hereby, by the Loan Documents, by any other
agreements or by law shall be cumulative and may be exercised singularly or
concurrently. Each Borrower hereby authorizes Lender to make, constitute and
appoint any officer or agent of Lender as Lender may select, in its sole
discretion, as such Borrower’s true and lawful attorney-in-fact, with power,
upon the occurrence and continuance of an Event of Default and commencement by
Lender of any of its rights and remedies whatsoever, whether pursuant to this
Agreement, the Loan Documents, at law, in equity or otherwise, to (a) endorse
such Borrower’s name on all applications, documents, papers and instruments
necessary or desirable for Lender in connection with selling the Intellectual
Property Collateral, (b) take any other actions with respect to the Intellectual
Property Collateral as Lender determines, (c) assign, pledge, sell, convey or
otherwise transfer title in or dispose of the Intellectual Property Collateral
to any Person as Lender may determine, and (d) grant or issue any non-exclusive
license under the Intellectual Property Collateral, to any Person; provided
that, with respect to rights to use any Trademark with products or services,
Lender shall ensure that quality of such products and services shall be equal to
or better than the quality prior to the Event of Default. This power of attorney
shall be irrevocable until the Liabilities shall have been paid in full (except
for those Liabilities which survive termination of the Loan Agreement) and all
financing arrangements between Borrowers and Lender have been terminated. Each
Borrower shall defend, indemnify and hold Lender harmless from and against any
and all claims of infringement or violation of any Person’s intellectual
property or proprietary rights arising from or relating to Lender’s use or
license of the Intellectual Property Collateral, if consistent with Borrowers’
prior use of such Intellectual Property Collateral.
Borrowers acknowledge and agree that this Agreement is not intended to limit or
restrict in any way the rights and remedies of Lender under the Loan Documents,
at law or in equity, but rather is in addition to and intended to facilitate the
exercise of such rights and remedies.
14. Binding Effect; Benefits. This Agreement shall be binding upon the parties
hereto and their successors and assigns, and shall inure to the benefit of
Lender, its nominees, successors and assigns.
15. Notice. Any and all notices, exercises, demands, requests, consents,
designations, waivers and other communications required or desired hereunder
shall be delivered to the parties hereto at their addresses set forth in the
Loan Agreement and shall be effective as set forth in the Loan Agreement.
16. Governing Law. This Agreement shall be deemed to have been executed and
delivered in Chicago, Illinois, and shall be governed by and construed in
accordance with the internal laws (as opposed to conflicts of law provisions) of
the State of Illinois.
17. Joint and Several. All references to “Borrowers” and “Borrower” shall mean
Youbet, United Tote and Youbet Services, both individually and collectively, and
jointly and severally, and all representations, warranties, duties, covenants,
agreements and obligations of Borrowers shall be the individual and collective
representations, warranties, duties, covenants, agreements and obligations of
each of Youbet, United Tote and Youbet Services.
[signature page follows]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the duly authorized officers, members or managers, as
applicable, of the parties hereto have executed this Agreement as of the date
first set forth above.

                      Youbet.com, Inc.,
a Delaware corporation       United Tote Company,
a Montana corporation    
 
                   
By:
  /s/ James Burk
 
      By:   /s/ James Burk

   
 
  Name: James Burk           Name: James Burk    
 
  Title: Chief Financial Officer           Title: Chief Financial Officer    
 
                    Youbet Services Corporation,
a Delaware corporation       National City Bank,
a national banking association    
 
                   
By:
  /s/ Michael D. Nelson       By:   /s/ Brian F. Hewett    
 
                   
 
  Name: Michael D. Nelson           Name: Brian F. Hewett    
 
  Title: Treasurer           Title: Senior Vice President    

[Signature Page to Intellectual Property Security Agreement]

 

6



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
Trademarks and Trademark Registrations
Registrations:
United Tote Company

                                                              Registration  
Trademark   Serial No.     Filing Date     Issue Date     Number   STAMPEDE    
003773512       04/16/04       4/16/2004       003773512   ADD-A-BET    
78/331,458       11/21/2003       4/5/2005       2938996   ADD-A-BET    
003773462       04/16/2004       4/16/2004       003773462   FASTBET    
78/608,008       4/13/2005       1/9/2007       3197535   ENTERPRISE WAGERING
SOLUTION     78/631,812       5/17/2005       10/07/06       3,167,726   UNITED
TOTE and Logo Design     77/090,430       1/24/2007       5/6/2008      
3,421,362   UNITED TOTE SYSTEM 1000     73/698,312       11/30/1987      
4/25/1989       1,536,143   TOUCH TOTE     73/698,311       11/30/1987      
4/11/1989       1,533,999  

 

 



--------------------------------------------------------------------------------



 



Youbet.com, Inc.

                                              Application     Application    
Registration     Registration   Country   Title   Date     Number     Date    
Number    
AR
  YOUBET.COM   10-Feb-2000     2267516     28-Aug-2001     1841862  
AR
  YOUBET.COM   10-Feb-2000     2267517     28-Aug-2001     1841863  
AU
  YOUBET.COM   09-Sep-1999     806605     25-Nov-2002     806605  
AU
  YOUBET.COM & RACING HORSE DEVICE   09-Sep-1999     806606     29-Aug-2002    
806606  
AU
  YOUBET.COM   09-Feb-2000     822991     30-Sep-2002     822991  
BR
  YOUBET.COM   11-Feb-2000     822449161     13-Dec-2005     822449161  
BR
  YOUBET.COM   11-Feb-2000     822449170     13-Dec-2005     822449170  
CN
  YOUBET.COM   12-Feb-2000     1686427     21-Dec-2001     1686427  
CN
  YOUBET.COM   12-Feb-2000     2020037     21-Dec-2003     2020037  
EM
  YOUBET.COM   09-Feb-2000     1499185     11-Apr-2001     1499185  
JP
  YOUBET.COM   14-Feb-2000     2000-011534     14-Feb-2000     4622618  
MX
  YOUBET.COM   09-Feb-2000     409810     28-Mar-2000     648020  
MX
  YOUBET.COM   09-Feb-2000     409811     28-Mar-2000     648021  
SG
  YOUBET.COM   10-Feb-2000     T00/01945H     13-Aug-1999     T00/01954H  
SG
  YOUBET.COM   13-Aug-1999     T00/01946F     13-Aug-1999     T00/01946F  
SG
  YOUBET.COM   10-Feb-2000     T00/01947D     13-Aug-1999     T00/01974D  
VE
  YOUBET.COM   10-Feb-2000     2000-002055     19-Nov-2001     P-234412  
VE
  YOUBET.COM   10-Feb-2000     2000-002048     27-Aug-2001     S-017140  
US
  YOUBET.COM   13-Aug-1999     75/774968     21-May-2002     2570630  
US
  YOUBET.COM   13-Aug-1999     75/774690     02-Jul-2002     2587113  
US
  YOUBET.COM & LOGO   13-Aug-1999     75/774974     21-May-2002     2570631  
US
  YOUBET.COM & LOGO   13-Aug-1999     75/774243     28-May-2002     2572594  
US
  YOUBET.COM HARNESS   11-Mar-2004     78/382828     22-Mar-2005     2935037  
US
  YOUBET.COM HARNESS & HARNESS DESIGN   11-Mar-2004     78/382826    
22-Mar-2005     2935036  
US
  YOUBET ANYWHERE   11-Mar-2004     78/382800     08-Nov-2005     3014081  
US
  INSIDETRACK   27-Jan-2000     75/904334     10-Dec-2002     2660075  
US
  TRACKVIEW   03-Sep-1999     75/792343     12-Sep-2000     2385449  
US
  PLAYERS TRUST   06-Nov-2002     76/464743     21-Sep-2004     2887919  
US
  YOUBET EXPRESS   26-Jan-2001     76/199644     22-Oct-2002     2640695  
US
  YOUBET.COM TOTALACCESS   20-Aug-2001     76/301518     09-Sep-2004     2882222
 
US
  YOUBET MOBILE   26-Feb-2001     76/215225     15-Mar-2005     2933504  
US
  KING CONTEST   07-Aug-2006     78/946592     22-Jul-08     3474063  
US
  THE DESK JOCKEY   23-Oct-2000     76/150,820     6-Aug-2002     2603831  
US
  INSIDETRACK   27-Jan-2000     75/903,719     1-Oct-2002     2,628,807  
US
  MAKE THE BET. FEEL THE RUSH. ALL ONLINE.   3-Sep-1999     75/792,809    
15-Oct-2002     2,635,987  
US
  YOUBET.COM   13-Aug-1999     75/774,832     14-Nov-2000     2,570,629  
US
  YOUBET.COM   13-Aug-1999     75/774,242     28-May-2002     2,572,593  
US
  YOU BET   15-Feb-1996     75/058,267     12-May-1998     2,157,307  
US
  YOU BET   15-Feb-1996     75/058,259     19-Nov-2002     2,652,085  

 

 



--------------------------------------------------------------------------------



 



Applications:
United Tote Company

          Trademark   Serial No.   Filing Date
ENTERBET
  77/090,452   1/24/2007
UNITED TOTE and Logo Design
  2,760,567 (9)   7/24/2007
 
  2,760,568 (41)    
 
  2,760,569 (42)    
UNITED TOTE and Logo Design
  829249184 (41)
829249192 (42)
829249206 (9)   7/24/2007
UNITED TOTE and Logo Design
  4-2007-007829   7/23/2007
UNITED TOTE and Logo Design
  7/23/2007   7/23/2007

Youbet.com, Inc.

                              Application     Application         Title   Date  
  Number     Status    
YOU IN?
  30-Sep-2008     77/582761     Pending
YOUBET ADVANTAGE
  31-May-2006     78/897492     Published
IRACENOW
  27-May-2005     4683347     Pending

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
Patents and Patent Registrations
United Tote Company

          Title   Serial. No.   Filing Date
METHODS OF PARI-MUTUEL WAGERING BASED UPON FIXED ODDS AND/OR SHARE PURCHASE
  10/690,474   10/21/2003
METHODS OF PARI-MUTUEL WAGERING BASED UPON FIXED ODDS AND/OR SHARE PURCHASE
  2004283700
(based on
10/690,474)   10/20/2004
METHODS OF PARI-MUTUEL WAGERING BASED UPON FIXED ODDS AND/OR SHARE PURCHASE
  2,549,012
(based on
10/690,474)   10/20/2004
METHODS AND SYSTEMS FOR CONDUCTING PARI-MUTUEL WAGERS
  10/704,533   11/7/2003
METHODS AND SYSTEMS FOR PRESENTING PARI-MUTUEL BETTING OPTIONS AND CONSTRUCTING
WAGERS
  10/727,154   12/2/2003
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
PARI-MUTUEL WAGERING
  10/731,701   12/8/2003
METHODS AND SYSTEMS FOR COMMUNICATING PARIMUTUEL WAGER DETAILS AND RESULTS
  10/987,953   11/12/2004
METHOD AND SYSTEM FOR VIEWING IMAGES OF A PARI-MUTUEL GAMING ACTIVITY
  10/923,193   8/19/2004
METHOD AND APPARATUS FOR ENHANCING A WAGERING EXPERIENCE USING A WAGERING
TERMINAL ADAPTABLE TO A SELF-SERVICE MODE
  11/005,810   12/7/2004
METHOD AND APPARATUS FOR ENHANCING A WAGERING EXPERIENCE USING A WAGERING
TERMINAL ADAPTABLE TO A SELF-SERVICE MODE
  2,593,181
(based on
10/005,810)   12/02/2005
METHOD AND APPARATUS FOR ENHANCING A WAGERING EXPERIENCE USING A WAGERING
TERMINAL ADAPTABLE TO A SELF-SERVICE MODE
  1-2007-501186
(based on
10/005,810)   12/02/2005
METHODS AND SYSTEMS FOR CONDUCTING PARI-MUTUEL WAGERS
  10/982,546   11/5/2004
METHODS AND SYSTEMS FOR CONDUCTING PARI-MUTUEL WAGERS
  2004290395
(based on
10/982,546)   11/05/2004
METHODS AND SYSTEMS FOR CONDUCTING PARI-MUTUEL WAGERS
  2,547,500
(based on
10/982,546)   11/05/2004
METHODS AND SYSTEMS FOR PRESENTING PARI-MUTUEL BETTING OPTIONS AND CONSTRUCTING
WAGERS
  11/001,578   12/1/2004
METHODS AND SYSTEMS FOR PRESENTING PARI-MUTUEL BETTING OPTIONS AND CONSTRUCTING
WAGERS
  2004297887
(based on
11/001,578)   12/01/2004
METHODS AND SYSTEMS FOR PRESENTING PARI-MUTUEL BETTING OPTIONS AND CONSTRUCTING
WAGERS
  2,547,447
(based on
11/001,578)   12/01/2004
METHODS AND SYSTEMS FOR PRESENTING PARI-MUTUEL BETTING OPTIONS AND CONSTRUCTING
WAGERS
  04812555.3
(based on 11/001,578)   12/01/2004
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
PARI-MUTUEL WAGERING
  11/083,792   3/17/2005
METHODS AND SYSTEMS FOR CONDUCTING A CONTEST WAGERING ACTIVITY
  11/079,923   3/14/2005
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
LOTTERY-TYPE GAMES
  11/223,217   9/9/2005
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
LOTTERY-TYPE GAMES
  2006302916
(based on
11/223,217)   09/07/2006
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
LOTTERY-TYPE GAMES
  2,621,193
(based on
11/223,217)   09/07/2006
SYSTEMS AND METHODS FOR ACCESSING, MANIPULATING AND USING FUNDS ASSOCIATED WITH
LOTTERY-TYPE GAMES
  2008-7008526
(based on
11/223,217)   09/07/2006
METHODS AND SYSTEMS FOR PROVIDING ENHANCED VALUE OF LOTTERY-TYPE TICKETS
  11/267,012   11/4/2005
METHODS AND SYSTEMS FOR PROVIDING ENHANCED VALUE OF LOTTERY-TYPE TICKETS
  2006291279
(based on
11/267,012)   09/07/2006
METHODS AND SYSTEMS FOR PROVIDING ENHANCED VALUE OF LOTTERY-TYPE TICKETS
  2,621,954
(based on
11/267,012)   09/07/2006
METHODS AND SYSTEMS FOR PROVIDING ENHANCED VALUE OF LOTTERY-TYPE TICKETS
  2008-7008499
(based on
11/267,012)   09/07/2006

 





--------------------------------------------------------------------------------



 



Youbet.com, Inc.

                              Application   Application       Country   Title  
Date   Number   Status  
US
  MULTIPLE RACE TRACK ONLINE WAGERING WORKSPACE AND DATA PREPARATION AND
DELIVERY METHOD   14-Sep-2004   10/940865   Published
US
  SYSTEM AND METHODS OF CALCULATING GROWTH OF SUBSCRIBERS AND INCOME FROM
SUBSCRIBERS   21-Mar-2006   11/277100   Published
US
  METHOD FOR PERMITTING CANCELLATION OF A WAGER   14-Apr-2006   11/279834  
Published
US
  ONLINE WAGERING - PLAYER REWARDS MODEL   09-Mar-2007   11/684295   Published

 

 



--------------------------------------------------------------------------------



 



SCHEDULE C
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
Copyrights and Copyright Applications
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE D
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
License Agreements
ODS Technologies, L.P., ODS Properties, Inc. and Youbet.com, Inc., dated May 18,
2001.

 

 